Citation Nr: 1747718	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1955 to July 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran requested a Board hearing before a Veterans Law Judge in his March 2014 substantive appeal, VA Form 9.  Subsequently, the RO sent the Veteran notification that his hearing had been scheduled in letters dated June 2017 and August 2017.  However, the Veteran did not show for his requested hearing, and he has not provided any reasons for his failure to report or a request for his hearing to be rescheduled.  In light of this, the Board will proceed to adjudication of the appeal at this time without the benefit of a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a neck condition and respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with a schizoid personality disorder during service.

2.  The Veteran was diagnosed with bipolar disorder over 30 years following service.

3.  There is no probative evidence linking the Veteran's bipolar disorder to service.


CONCLUSIONS OF LAW

1.  Schizoid personality disorder is not a disease within the meaning of applicable legislation for disability compensation purposes.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2.  The criteria for establishing service connection for a psychiatric disorder, to include bipolar disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in a letter sent to the Veteran in April 2012.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Thus, the Board is satisfied that the duty-to-assist was met, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

The Veteran is seeking service connection for a psychiatric disorder.  In his February 2012 claim, he contended that he has a current diagnosis of bipolar disorder, and that his symptoms of bipolar disorder, to include manic depression, existed in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Following a July 2012 VA psychiatric examination, the examiner confirmed the Veteran does have a diagnosis of bipolar disorder that was diagnosed 24 years prior to the examination.  Thus, there is competent evidence that the Veteran has a current disability, and the first requirement of service connection has been met.  

As for an in-service incurrence, the Veteran's service treatment records showed that in May 1955, the Veteran went AWOL for ten days.  Subsequently, the Veteran underwent a mental status evaluation in June 1955.  The psychiatrist noted the Veteran had a history of erratic behavior and poor adjustment, as well as difficulties with social interaction and depression.  The Veteran was ultimately diagnosed with schizoid personality disorder, chronic, severe, manifested by seclusiveness, apathy, eccentric tendencies, social incompatibility, unsettled emotional responses with impulsiveness, and erratic behavior.  It was recommended the Veteran be separated from service, and he was discharged in July 1955.  

The Board notes that while the Veteran's service treatment records indicated psychiatric symptoms in service, his only diagnosis in service was schizoid personality disorder.  Such a disorder is a personality disorder.  See Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-V).  Under VA regulations, personality disorders are not diseases or injuries for which service connection can be granted.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  

While the Veteran indicated that his psychiatric symptoms in service were actually symptoms of a bipolar disorder, misdiagnosed as a personality disorder, the Board does not agree.  The service treatment records, to include the June 1955 mental status evaluation discussed above, showed that the Veteran had a long history of difficulties with law or civilian life, and manifested symptoms such as seclusiveness, apathy, eccentric tendencies, social incompatibility, unsettled emotional responses with impulsiveness, and erratic behavior.  As noted above, personality disorders are not disease or injuries within the meaning of applicable legislation.  Thus, the service treatment records are devoid of any evidence indicating that a psychiatric disability began or was aggravated during service.  

Additionally, as noted above, the Veteran reported at his July 2012 VA examination that he was initially diagnosed with bipolar disorder in 1988, which was over 30 years following his discharge from service.  Although the Veteran's service treatment records indicated symptoms of depression, erratic behavior, and poor adjustment, as indicated, these symptoms supported a diagnosis of a personality behavior; thus, there is no competent medical evidence linking the Veteran's current symptoms of his bipolar disorder to his psychiatric problems in service.  In fact, the July 2012 VA examiner indicated it would be mere speculation to relate the Veteran's current bipolar disorder at all to his psychiatric condition in military service.  Again, the Board notes that personality disorders are not disease or injuries for which service connection can be granted.  

Thus, based on the above, the Board finds that service connection for a psychiatric disorder, to include bipolar disorder, cannot be established.  Accordingly, entitlement to service connection for a psychiatric disorder is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for a psychiatric disorder is denied.


REMAND

It appears there are outstanding private treatment records and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).
In March 2012 authorization forms, the Veteran indicated he received treatment for his neck and respiratory conditions at the Marshfield Clinic-Minocqua Center.  While the claims file contains records from the Marshfield Clinic-Minocqua Center, these records are only for treatment for a renal condition.  Further, while the RO requested the outstanding records from the Marshfield Clinic-Minocqua Center in April 2012, the request was returned as the authorization form completed by the Veteran had only authorized records from one physician at the clinic.  

Additionally, the claims file contains a September 2011 letter from the Veteran's private physician at the Park Falls Regional Medical Clinic, Dr. J.B., which states the Veteran had an examination and assessment of his neck injury in August 2011.  While the claims file currently contains prescription records from the Park Falls Regional Medical Clinic, it does not contain any treatment records, to include the August 2011 examination.  

Moreover, the Veteran has reported on various occasions, to include at his July 2012 respiratory examination, that he has been treated for pneumonia about six times since he was discharged from service in 1955.  However, the Veteran has not yet identified, nor does the claims file currently contain, any treatment records for pneumonia since service.  Therefore, the RO should attempt to acquire them. 

As for the Veteran's neck condition, the Veteran contended that he injured his neck in service when he fell off a cable while crossing a river.  He reported that he did not report or receive treatment for his neck injury in service, as a few days after the incident, he was diagnosed with pneumonia and was told his neck pain was a symptom of that diagnosis.  The service treatment records do show the Veteran was treated for pneumonia in 1955.  Additionally, VA treatment records from August 2011 showed the Veteran reported neck pain and stated he was receiving treatment for his pain at the Marshfield Clinic.  In light of this evidence, the Board finds that the low threshold for obtaining a VA examination of the Veteran's neck has been met; therefore, a remand is necessary in order to afford the Veteran this VA examination.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records from the Milwaukee and Twin Point VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  After securing the necessary releases, attempt to obtain the outstanding private treatment records from the Marshfield Clinic-Minocqua Center and the Park Falls Regional Medical Clinic, and associate those records with the claims file.  Further, ask the Veteran to identify any additional private treatment that he may have had for his neck condition, his respiratory condition, to include treatment for pneumonia, or his psychiatric disorder, and attempt to associate any identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether any current neck disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner should identify all neck disorders found.  

Then, for each neck disorder found, the examiner should opine whether it at least as likely as not (50 percent or greater probability) that it began in or is otherwise the result of military service, to include the Veteran's statement that he injured his neck in service when he fell off a cable while crossing a river.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


